 Case 2:21-mj-02003-MEF Document 22                 Filed 07/14/21 Page 1 of 1 PageID #: 96




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

UNITED STATES OF AMERICA                                                         PLAINTIFF

       VS.                     CASE NO. 2:21-MJ-02003-MEF-1

BILLY JOE TAYLOR                                                               DEFENDANT

                                              ORDER

       Now before the Court are the Motions to Withdraw (ECF Nos. 20, 21) filed on July 12,

2021, by Robert N. Nicholson and Erin Ferber, of Nicholson & Eastin, LLP, and the Notices of

Appearance (ECF Nos. 18, 19) of Joshua Sabert Lowther and Katryna Lyn Spearman, of Lowther

Walker, LLC.

       The Court finds that the Motions to Withdraw (ECF Nos. 20, 21) should be, and they

hereby are, GRANTED. Accordingly, Robert N. Nicholson and Erin Ferber, of Nicholson &

Eastin, LLP, are permitted to withdraw as counsel for the Defendant, and they are relieved of

further responsibilities in representing Defendant in this case.

       It is further ORDERED that Joshua Sabert Lowther and Katryna Lyn Spearman, of

Lowther Walker, LLC, 101 Marietta Street, NW, Suite 3325, Atlanta, GA 30303, (404) 496-4052,

are substituted as counsel of record for the Defendant in this matter. Mr. Lowther and Ms.

Spearman are directed to file a Motion for Admission Pro Hac Vice, pursuant to Local Rule

83.5(d), with 10 days of this Order.

       IT IS SO ORDERED this 14th day of July 2021.

                                                      /s/ Mark E. Ford
                                                      HON. MARK E. FORD
                                                      UNITED STATES MAGISTRATE JUDGE
